UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-2391


ACHILLE CHARLES,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 21, 2010           Decided:   November 12, 2010


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, Linda S. Wernery, Assistant Director, Elizabeth Young,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Achille       Charles,     a     native      and      citizen         of     Haiti,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)      dismissing        his    appeal    from        the   immigration

judge’s    order     denying    his    applications         for      a    waiver       under    8

U.S.C. § 1182(i) (2006) and adjustment of status under 8 U.S.C.

§ 1255 (2006).       We deny the petition for review.

            Under 8 U.S.C. § 1182(a)(6)(C)(i), “any alien who, by

fraud or willfully misrepresenting a material fact, seeks to

procure (or has sought to procure or has procured) a visa, other

documentation,       or   admission       into     the   United          States    or     other

benefit provided under this chapter is inadmissible.”                                  Charles

does not challenge the finding that he is inadmissible under

this    section.      Under    8    U.S.C.        § 1182(i)(1),          “[t]he        Attorney

General may, in the discretion of the Attorney General, waive

[the above section] in the case of an immigrant who is the

spouse, son, or daughter of a United States citizen or of an

alien     lawfully    admitted        for    permanent         residence          if    it     is

established to the satisfaction of the Attorney General that the

refusal    of    admission     to   the     United    States      of      such     immigrant

alien    would     result    in     extreme       hardship      to       the   citizen         or

lawfully resident spouse[.]”                Under 8 U.S.C. § 1182(i)(2), “[n]o

court shall have jurisdiction to review a decision or action of

the Attorney General regarding a waiver under paragraph (1).”

                                             2
Similarly, under 8 U.S.C. § 1252(a)(2)(B)(i), “no court shall

have jurisdiction to review any judgment regarding the granting

of relief under section . . . 1182(i),” except for questions of

law or constitutional claims.              See 8 U.S.C. § 1252(a)(2)(D).

              Accordingly, this court does not have jurisdiction to

review    the    immigration        judge’s        discretionary      decision         finding

that Charles did not establish it would be an extreme hardship

to his spouse if he were removed to Haiti.                          See Toby v. Holder,

618   F.3d    96,    2010    WL     3363191,        *4     (8th    Cir.   2010);       Corona-

Mendez v. Holder, 593 F.3d 1143, 1146 (9th Cir. 2010); Emokah v.

Mukasey, 523 F.3d 110, 118-19 (2d Cir. 2008); Said v. Gonzales,

488 F.3d 668, 671 (5th Cir. 2007); see also Okpa v. INS, 266

F.3d 313, 316-17 (4th Cir. 2001) (under IIRIRA’s transitional

rules,    this      court    did    not   have           jurisdiction     to    review     the

discretionary decision that the Petitioner’s spouse would not

suffer an extreme hardship if he were removed).

              While Charles is entitled to “an unbiased arbiter who

has not prejudiced [his] claims,”                        Ahmed v. Gonzales, 398 F.3d

722, 725 (6th Cir. 2005), we find the record does not support

Charles’ allegation that he was denied due process.                              The record

clearly      supports   the       immigration            judge’s   adverse      credibility

finding.

              Accordingly,         we   deny       the    petition    for      review.      We

dispense      with    oral     argument        because        the     facts      and     legal

                                               3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                4